Citation Nr: 0012723	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a gunshot wound of the 
abdomen.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound of the 
right thigh.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1949 to October 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1990 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the evaluation on 
multiple service-connected disabilities, including evaluation 
of service-connected gunshot wounds of the abdomen and right 
thigh.  

In May 1996, the Board remanded the veteran's claims for 
further development to include a VA examination.  In 
September 1998, the Board again remanded the veteran's claims 
for a VA examination.  


FINDINGS OF FACT

1. The veteran has failed to report for physical examinations 
necessary for the determination of a current evaluation of 
the veteran's service-connected residuals of a gunshot 
wound to the abdomen.  

2. The only current residual of a gunshot wound to the 
abdomen, based on competent medical evidence, is a 
nontender scar and abdominal pain.  

3. The veteran's residuals of a through-and-through gunshot 
wound to the right thigh are manifested by an entrance 
scar and complaints of weakness, lowered threshold of 
fatigue, and fatigue-pain.  



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
service-connected residuals of a gunshot wound to the 
abdomen have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.655, 4.56, 4.73, 4.118, 
Diagnostic Codes 5319, 7804 (1999).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound to the 
right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.56, 4.73, 4.118, Diagnostic 
Codes 5314, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records report that the veteran 
suffered a penetrating missile wound to the right thigh and 
abdomen, with no nerve or artery involvement, in September 
1950.  The bullet entered at the lateral aspect of the right 
thigh and was removed from the abdomen at the time of an 
exploratory laparotomy.  

In November 1952, the veteran filed an initial claim for VA 
benefits for service connection for gunshot wounds to the 
thigh and abdomen.  By rating decision in April 1953, the 
Newark, New Jersey, RO granted service connection for 
residuals, including a scar, of a gunshot wound to the 
abdomen with a 30 percent evaluation and for residuals, 
including a scar, of a gunshot wound to the right thigh with 
a 10 percent evaluation, both effective from October 4, 1952.  
In April 1990, the veteran requested that his service-
connected disabilities be reevaluated.  

The veteran was evaluated for orthopedic complaints in 
October 1989.  The veteran reported occasional pain in the 
lateral and anterior aspects of the right hip.  He stated 
that the pain did not limit his ambulation and increased when 
he took weight off of the leg.  Physical examination of the 
right hip revealed full flexion and extension.  X-ray 
examination of the right hip showed no abnormalities.  
The examiner provided a diagnosis of intermittent right hip 
synovitis.  A treadmill exercise evaluation in December 1989 
was stopped due to hip discomfort.  

In his VA Form 9, substantive appeal, received in August 
1991, the veteran stated that he suffered a 10 degree hip 
flexion limitation and discomfort at the extreme of internal 
and external rotation.  He stated that his gunshot wound of 
the right hip limited his capacity for prolonged standing and 
walking and that he had difficulty lifting and achieving long 
distances.  

A VA surgical consult in October 1991 noted residual scars on 
the abdomen and right thigh from gunshot wounds in 1950.  VA 
outpatient treatment in September 1993 noted complaints of 
pain in the area of the gunshot wound of the right thigh.  An 
assessment of status post laparotomy for gunshot wound was 
reported.  

In May 1996, the Board remanded the veteran's claims for 
further development to include a VA examination to determine 
the impairment arising from gunshot wounds of the abdomen and 
right thigh.  

A VA skin examination was conducted in June 1996.  The 
examiner noted a one-centimeter scar on the right hip/leg.  A 
VA orthopedic examination was also conducted in June 1996.  
The veteran reported a history of gunshot wound to the right 
hip, exiting at the left side of abdomen, complicated by 
right hip degenerative joint disease, deep vein thrombosis of 
the right leg, and right knee pain.  He also complained of 
right hip pain, numbness, and tingling.  Range of motion 
testing of the right leg showed internal rotation of 40 
degrees, external rotation of 15 degrees, flexion of 90 
degrees, and extension of 25 degrees.  The examiner noted 
pain with range of motion.  Sensory examination was intact.  
The right knee was nontender and was without laxity and 
swelling.  Right hip and right knee X-ray examinations were 
unremarkable with no significant abnormality.  

A VA examination was conducted in October 1996.  The examiner 
noted a history of gunshot wound to the abdomen and thigh in 
1950.  The veteran complained of pain in the groin and right 
hip, worse with weight bearing.  The examiner reported a one-
centimeter slightly transverse scar on the anterolateral 
thigh.  The scar was not tender, red, hot, or swollen.  A 24-
centimeter incision scar on the right paraumbilical area was 
also noted.  This scar was also not tender, red, hot, 
or swollen.  Normal strength was reported as was normal 
abduction, extension, and resistance to rotation.  Range of 
motion testing of the right hip revealed flexion to 120 
degrees with no hip flexion contracture.  Range of motion of 
the right knee was 0-120 degrees extension-flexion.  No 
numbness or tingling in the extremities was reported.  The 
examiner noted that sensation was grossly intact to light 
touch and reflexes were symmetrically absent in the knees and 
ankles.  X-ray examination showed no evidence of any intra-
articular disease or retained foreign body.  X-ray 
examination of the right knee showed very slight narrowing of 
the medial joint line.  The examiner stated that he felt that 
the knee pain was related to the hip problem but there were 
no localized neurologic findings.  

VA examinations were scheduled in December 1997, but the 
veteran failed to report for the scheduled examinations.  By 
letter dated in November 1997, the veteran requested that the 
examinations be canceled.  

In September 1998, the Board again remanded the veteran's 
claim to the RO for further development.  The Board noted 
that, although the veteran failed to report for the scheduled 
examinations, there was no evidence of record that the 
veteran had been informed of the adverse impact of failure to 
attend VA examinations.  

VA examinations were scheduled for December 1998, but the 
veteran failed to report, although he had been notified by 
phone and by letter three weeks prior to the scheduled 
examination.  By letter dated in December 1998, the veteran 
stated that he wished that the examinations be canceled and 
his case sent to the Board.  

By letter, received in September 1999, the veteran stated 
that he experienced a burning pain in his right thigh/hip 
area when walking.  He reported that the pain sometimes 
caused him to wake up in the night.  He noted that a VA 
orthopedic doctor had informed him that when the bullet 
entered his thigh, that it carried residue with it, which was 
causing the pain and discomfort in that area.  The veteran 
further indicated that he did not want any further medical 
examinations scheduled.  

A VA fee basis dermatology examination was conducted in 
August 1999 by V.W., M.D., who noted a history of gunshot 
wound with entry on the right anterior thigh and going into 
the right abdomen.  Physical examination revealed a large 
excision scar present on the right lower abdomen and a 
pedunculated, raised plaque present on the right anterior 
thigh.  

A VA fee basis orthopedic examination was conducted in August 
1999, by T.L.S., M.D., who noted a history of gunshot wound 
to the right hip and thigh, which went through to the abdomen 
and out the chest.  The veteran reported that the bullet may 
have grazed the femur, but did not affect the hip joint.  Dr. 
T.L.S. noted that the veteran's chief problems currently were 
pain in the abdomen and groin, most likely from adhesions.  
Full range of motion of the hips was reported, and the right 
knee was fully functional.  X-ray examination of the right 
femur and pelvis showed no bony abnormalities, no gross 
degenerative arthritis of the hip, and no bone fragments in 
the soft tissue of the thigh.  

Dr. T.L.S. stated that he would not attribute the veteran's 
disability to any pathology in the right hip or femur, but 
recommended evaluation by a gastroenterologist for abdominal 
and groin pain and by a psychiatrist for headaches and 
stress.  

In an October 1999 addendum to the August 1999 examination 
report, Dr. T.L.S. stated that he had reviewed the veteran's 
"full packet of records as well as the remand letter."  Dr. 
T.L.S. reported that the veteran's gait at the examination 
was normal for a man of his age.  The veteran appeared stiff 
and sore during some movements, but did not specifically 
demonstrate a limp on the right.  

Physical examination of the right hip was within normal 
limits, with no swelling, erythema or effusion.  Dr. T.L.S. 
reported a small scar on the anterolateral aspect of the 
right thigh, which was not inflamed or tender.  Some 
discomfort in the right groin to palpation was noted, but was 
not recreated with motion of the hip joint.  Dr. T.L.S. 
stated that right hip range of motion was slightly limited, 
but comparable to the left unaffected side and most likely 
due to age and muscle tightness.  Range of motion testing 
revealed extension to 30 degrees, adduction to 20 degrees, 
abduction to 40 degrees, external rotation to 50 degrees, and 
internal rotation to 35 degrees without hip joint pain.  

Dr. T.L.S. noted the veteran's reports of right hip pain with 
weight bearing, which might indicate early arthritis. Dr. 
T.L.S. further reported no signs of arthritic changes in the 
right hip or pelvis on X-ray examination.  No muscle 
herniation, gross atrophy of the right thigh muscle, or any 
obvious nerve or tendon problems with the right lower 
extremity were shown on examination.  Dr. T.L.S. provided a 
diagnosis of status post gunshot wound to the right thigh and 
abdomen.  He stated that there may be some early degenerative 
arthritis of the right hip, but he did not believe that such 
was related to the gunshot wound trauma.  Dr. T.L.S. reported 
that abdominal pain, groin pain, and multiple other 
complaints were almost certainly related to the trauma of 
gunshot wound to the abdomen with scarring and adhesions.  
From an orthopedic standpoint, Dr. T.L.S. did not see any 
functional limitation or impairment due to the gunshot wound 
to the right thigh.  Dr. T.L.S. concluded that the veteran 
had functional impairment due to his gunshot wound, but such 
impairment was in areas outside of the physician's experience 
as an orthopedist.  

By addendum, dated in October 1999, QTC noted that although 
the orthopedist recommended further evaluation by a 
gastroenterologist and psychiatrist and the dermatologist 
recommended further examination, the veteran did not wish to 
have any further medical examinations.  Therefore, the 
follow-up examinations were not pursued.  

A VA general medical examination was scheduled in February 
2000, but the veteran failed to appear for the scheduled 
examination.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board notes that the Schedule has been revised with 
respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. 30235-30240 (1997) 
(codified at 38 C.F.R. §§ 4.55 - 4.73; 38 C.F.R. §§ 4.47-4.54 
and 4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  See 62 Fed. Reg. 30235- 
30237(1997).  Thus, the Board finds that it may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384, 393-394(1993).  

Under the revised 38 C.F.R. § 4.56, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  For VA 
rating purposes, the signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
? Slight disability of muscles:  (i) Type of injury - simple 
wound of muscle without debridement or infection; (ii) 
History and complaint - service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results and no cardinal signs 
or symptoms of muscle disability as defined above; (iii) 
Objective findings - minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.
? Moderate disability of muscles:  (i) Type of injury - 
Through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection; 
(ii) History and complaint - service department record or 
other evidence of in-service treatment for the wound; 
record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles; (iii) Objective findings - entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.
? Moderately severe disability of muscles:  (i) Type of 
injury - through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring; (ii) History and 
complaint - service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements; (iii) Objective findings - entrance and (if 
present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, tests of 
strength and endurance compared with sound side 
demonstrate positive evidence of impairment.
? Severe disability of muscles:  (i) Type of injury - 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular 
binding and scarring; (ii) History and complaint - service 
department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
(iii) Objective findings - ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track, palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area, muscles 
swell and harden abnormally in contraction, tests of 
strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  

Residuals of Gunshot Wound to the Abdomen

The RO evaluated the veteran's residuals of a gunshot wound 
to the abdomen under Diagnostic Code 5319 for injury to 
Muscle Group XIX.  Under that Diagnostic Code, severe 
disability warrants a 50 percent evaluation, moderately 
severe a 30 percent evaluation, moderate a 10 percent 
evaluation, and slight a noncompensable evaluation.  The 
regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  However, unlike 
in original compensation claims, when the claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, as in the instant case, the claim shall 
be denied.  38 C.F.R. § 3.655(b).  The veteran canceled VA 
examinations in December 1997 and December 1998, and failed 
to appear for an examination in February 2000.  Although the 
veteran reported for a dermatology examination and an 
orthopedic examination in August 1999, the orthopedist 
specifically stated that the residuals of the veteran's 
gunshot wound to the abdomen were outside his area of 
experience and an examination with a gastroenterologist was 
requested.  The veteran refused to submit to any further 
examinations.  

The Board notes that the only current findings of residuals 
of a gunshot wound to the abdomen is an abdominal scar.  The 
veteran has refused examination, which would detail the 
extent of suspected functional limitation due to the 
abdominal gunshot wound.  There is no basis of record upon 
which to evaluate the veteran's residuals of the gunshot 
wound to the stomach, except for the scar, which does 
not warrant an evaluation in excess of 30 percent under the 
Schedule.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
veteran has reported abdominal pain, which Dr. T.L.S. 
suspected was due to adhesions due to the gunshot wound.  
However, Dr. T.L.S. specifically recommended a specialist 
evaluation for verification of this assessment.  This 
examination is necessary to the proper evaluation of the 
veteran's residuals of gunshot wound to the abdomen.  

The veteran, in his numerous correspondences, has pointed to 
treatment during service and in the 1980s for his gunshot 
wounds.  However, the issue currently before the Board is the 
current evaluation of the veteran's condition, based on a 
claim for reevaluation received in April 1990.  See 
Francisco, 7 Vet. App. at 58.  Therefore, treatment during 
service and in the 1980s, although relevant in determining 
the history of the veteran's injury, is not relevant in 
determining the current appropriate evaluation due to current 
objective findings.  Based on the lack of current medical 
findings regarding the veteran's residuals of a gunshot wound 
to the abdomen, the Board must deny the veteran's claim for 
an increased evaluation for this service-connected condition 
under 38 C.F.R. § 3.655.  

Residuals of Gunshot Wound to the Right Thigh

Under the Schedule, injury to the muscles of the thigh 
(Muscle Group XIV) warrants a noncompensable evaluation if 
slight, a 10 percent evaluation if moderate, a 30 percent 
evaluation if moderately severe, and a 40 percent evaluation 
if severe.  38 C.F.R. § 4.73, Diagnostic Code 5314.  
Superficial scars that are tender and painful on objective 
indication warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  

The type of injury suffered during service, history and 
complaint, and objective findings are most closely analogous 
to the criteria for a moderate disability of the muscles, 
warranting a 10 percent evaluation under the Schedule.  The 
veteran suffered a gunshot wound, which passed through his 
thigh muscles into the abdomen.  Therefore, no less than a 
moderate injury is warranted.  Although the veteran underwent 
lengthy treatment during service for his gunshot wounds, the 
service medical records do not contain evidence of residuals 
of debridement or prolonged infection.  The veteran has 
reported consistent complaints of weakness, lowered threshold 
of fatigue and fatigue-pain - the signs and symptoms of 
muscle disability.  The record shows an entrance scar for the 
gunshot.  There is no medical evidence of record of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles, or positive evidence of impairment (tests of 
strength and endurance).  Dr. T.L.S. specifically noted no 
muscle herniation, gross atrophy, or nerve or tendon problems 
of the right lower extremity. The Board finds that 
the evidence preponderates against an evaluation in excess of 
10 percent for service-connected gunshot wound to the right 
thigh.  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  The 
diagnostic code for muscle injury includes, as one of the 
criteria, entrance and (if present) exit scars.  Therefore, a 
separate evaluation for the veteran's scar under Diagnostic 
Code 7804 is precluded.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected gunshot wound to the abdomen is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected gunshot wound to the right thigh is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

